85118: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-31773: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85118


Short Caption:IN RE: DISCIPLINE OF DERRICK S. PENNEYCourt:Supreme Court


Related Case(s):84201


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/09/2022How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantDerrick S. Penney
					In Proper Person
				


RespondentState Bar of NevadaBruce C. Hahn
							(State Bar of Nevada/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/04/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/04/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


08/04/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vols. l & ll. (SC).22-24457




08/04/2022Notice/OutgoingIssued Notice of Bar Matter Briefing Schedule/Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).22-24459




09/09/2022Case Status UpdateSubmitted for Decision. (SC).


10/10/2022Order/Dispositional BarFiled Order of Suspension. "We hereby suspend attorney Derrick S. Penney from the practice of law for six months and one day, to run concurrently with his suspension in Docket No. 84201." En Banc. fn1 [The Honorable Abbi Silver having retired, this matter was decided by a six-justice court.] (SC).22-31773




10/10/2022Notice/IncomingFiled Notice to the Courts No. 85118. (SC)22-31779





Combined Case View